Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Brown et al (US 5,879,163) generally discloses a poker game with a card substitution feature.
Regarding claims 14 and 19 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
obtain smoking cessation-related health-care history information of the patient updated by the patient attempting to quit smoking; determine and schedule, based on the smoking cessation-related health-care history information and a cognitive-behavioral therapy to be performed, a request timing for a transmission of patient's understanding information about smoking related to the cognitive-behavioral therapy; when the request timing comes, transmit, to a patient-side electronic device, a patient's understanding information request to request for the transmission of the patient's understanding information about smoking; receive, from the patient-side electronic device, the patient's understanding information about smoking  

Regarding claim 15, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receive, from the patient-side electronic device, the patient's understanding information about smoking; determine, by comparing the received patient's understanding information with predetermined correct response information about smoking, whether the patient has a correct patient's understanding about smoking; and when the patient's understanding about smoking is incorrect, transmit cognitive-behavioral therapy information based on the predetermined correct response information to the patient-side electronic device, wherein the smoking cessation-related health-care history information includes at least one of smoking urge index or smoking history, and the request timing is a smoking urge occurring timing which is predicted based on the smoking cessation-related health-care history information  


Regarding claim 17, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
receive, from the patient-side electronic device, the patient's understanding information about smoking; determine, by comparing the received patient's understanding information with predetermined correct response information about smoking, whether the patient has a correct patient's understanding about smoking; and when the patient's understanding about smoking is incorrect, transmit cognitive-behavioral therapy information based on the predetermined correct response information to the patient-side electronic device, wherein the instructions further cause the computer to: based on the smoking cessation-related health-care history information of the patient, determine a second behavioral therapy implementation timing, and determine a third behavioral therapy information indicative of a behavior to be taken by the patient for the purpose of smoking cessation therapy; at the second behavioral therapy implementation timing, transmit the third behavioral therapy information to the patient-side electronic device; and update the smoking cessation-related health-care history information, based on at least one of the cognitive-behavioral therapy information and the third behavioral therapy information  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715